AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) <? Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Bernardo Reyes-Carbajal | Case Number: 3:19-mj-24234

Roseline Dergregorian Feral

 

Defendant's Attorney Ec L E
REGISTRATION NO, 91015298 A D

THE DEFENDANT: OCT 24 2019
XJ pleaded guilty to count(s) 1 of Complaint

 

CLERA, Us. DISTRICT COURT

 

 

 

 

 

 

[2 was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY ___ DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

LI The defendant has been found not guilty on count(s)

L] Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .
a Xo SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at-the time of arrest upon their deportation or removal.

LI] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of 7 of Sentence

LA Les a Wik . fe 4

DUSM HONORABLE JOHN L/ WEINBERG
UNITED STATES MAGISTRATE JUDGE

AN

  

Received

Clerk’s Office Copy 3:19-mj-24234

u

 

 
